Citation Nr: 1335158	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  04-24 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968, which includes service in the Republic of Vietnam.

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for psoriasis involving the scalp, chest, and private organ and polyarthritis (including psoriatic arthritis) involving the hands, knees, ankles, feet, and back as new and material evidence had not been submitted.

In October 2006, the Board granted the Veteran's petition to reopen the claims of service connection for psoriasis and psoriatic arthritis and remanded the underlying claims for further development.

In July 2008, June 2009, and June 2012 the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are duplicative of the evidence in the paper claims file.


FINDINGS OF FACT

1.  Psoriasis did not have its clinical onset in service, is not the result of herbicide exposure in service, and is not otherwise related to active duty.  

2.  Psoriatic arthritis did not have its clinical onset in service, was not exhibited within the first post service year, is not the result of herbicide exposure in service, and is not otherwise related to active duty.  

CONCLUSIONS OF LAW

1.  Psoriasis was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1113(b), 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 (2013).

2.  Psoriasic arthritis was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In a pre-adjudication letter dated in November 2002, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for psoriasis and psoriatic arthritis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in an October 2006 letter.  The timing deficiency with regard to this letter was cured by readjudication of the claims in an August 2007 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his psoriasis and psoriatic arthritis and opinions have been obtained concerning the etiology of these disabilities.  

In September 1991, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of treatment from Dr. Halfast in January 1967.  In October 1991, the agency of original jurisdiction (AOJ) sent a letter to Dr. Halfast and requested copies of all available relevant treatment records dated in 1966 and 1967.  Dr. Halfast subsequently responded that he was no longer in possession of any treatment records dated in 1966 and 1967.

The Veteran was notified of the efforts that had been undertaken to obtain treatment records from Dr. Halfast by way of a November 1991 letter.  He was also notified that no treatment records were available from Dr. Halfast and he was advised to submit any additional evidence in his possession.  Thus, the Board finds that any further efforts to obtain treatment records from Dr. Halfast would be futile.  38 C.F.R. § 3.159(c)(2).

In its October 2006, July 2008, June 2009, and June 2012 remands, the Board instructed the AOJ to, among other things: send the Veteran a sufficient VCAA notice letter (including notice pursuant to the Court's decision in Dingess), afford the Veteran VA examinations to assess the nature and etiology of his current psoriasis and psoriatic arthritis, and obtain opinions as to the etiology of these disabilities.  As explained above, the Veteran was provided a VCAA notice letter in October 2006 that included notice pursuant to the Court's decision in Dingess.  Also, he was afforded VA examinations in March 2007, December 2008, and July 2009 and opinions have been obtained as to the etiology of his current psoriasis and psoriatic arthritis

Thus, the AOJ substantially complied with all of the Board's relevant October 2006, July 2008, June 2009, and June 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claims being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).
Notwithstanding the foregoing presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, VA examination reports dated in July 2009 include diagnoses of psoriasis and psoriatic polyarthritis involving the hands, knees, feet, and ankles.  Thus, current disabilities have been demonstrated.

The Veteran has reported on various occasions that he experienced orthopedic problems prior to service.  Specifically, he reported on a January 1966 report of medical history completed for purposes of entrance into service that he had a history of "swollen or painful joints," arthritis or rheumatism," and a "painful or 'trick' shoulder or elbow."  He also reported  at the time of service entrance that he experienced left shoulder pain when he slept on the shoulder, but that he had never received treatment from a physician for the shoulder symptoms.  He subsequently clarified that he had experienced trauma to the left shoulder during high school.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Although the Veteran is certainly competent to report a history of orthopedic problems prior to service, a veteran's report of history, even when related by a medical professional, without an independent basis in the record, is insufficient to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345 (1998).  There is no other evidence of any pre-existing orthopedic disability (including a left shoulder disability) and the Veteran's January 1966 entrance examination was normal other than for a tongue problem, a scar, and defective vision.  Therefore, the evidence is not clear and unmistakable that any orthopedic disability pre-existed service and was not aggravated in service and the Veteran is presumed sound at service entrance.  38 U.S.C.A. § 1111.

The Veteran contends that his current psoriasis and psoriatic arthritis had their onset in service and are related to skin and joint problems that he experienced in service.  He claims that he has experienced a continuity of skin and arthritis symptomatology in the years since service.  In the alternative, he contends that the disabilities are related to herbicide exposure in service.

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, his current psoriasis and psoriatic arthritis are not conditions listed in 38 C.F.R. § 3.309(e).  Presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted.  38 C.F.R. § 3.309(e); see also 68 Fed. Reg. 27,630-41 (May 20, 2003) (stating that the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted).

The Veteran is competent to report symptoms of psoriasis and psoriatic arthritis, a physician's diagnosis of arthritis, and a continuity of symptomatology.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include June and August 1966 and January and February 1967 reports of treatment for chronic left shoulder pain and soreness.  The Veteran reported that such pain had existed ever since basic training, but that he had not incurred any trauma to the shoulder.  Although he was able to move his arm "ok," turning, rotating, and lifting the arm to a high level caused pain.  Also, the shoulder would pop and crack with any movement and there was aching during periods of rest and while sleeping.  As a result of these symptoms, the Veteran experienced difficulty performing his job as a cook.  The left shoulder symptoms were treated with heat packs, injections, and range of motion exercises.  The above referenced service treatment records and a January 1967 statement from Dr. Halfast indicate that the Veteran was diagnosed as having bicipital tenosynovitis and tendonitis. Despite the fact that a "provisional diagnosis" of degenerative arthritis of the left shoulder was provided in June 1966, an X-ray conducted in July 1966 reflected "no X-ray evidence of arthritic changes"  Rather, the problem was "on tenderness or bursal degenerative basis."  Also, X-rays of the left shoulder conducted in February 1967 were "all completely negative" and the medical professional who reported the X-ray results noted that that no reason for the Veteran's complaints could be found.

The Veteran's service treatment records also include an April 1968 report of treatment for nonspecific folliculitis.  He claims that he also experienced a separate rash in service as well as symptoms associated with arthritis.  However, there is no evidence of any other complaints of or treatment for skin or orthopedic problems (including arthritis) in his service treatment records and his August 1968 separation examination was normal.

If a chronic disease, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  The June 1966 service treatment record includes a "provisional diagnosis" of degenerative arthritis of the left shoulder.  Regardless, in order for arthritis to be present as a disability for VA purposes, there must be X-ray evidence of the disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  As explained above, X-rays of the left shoulder conducted in July 1966 and February 1967 did not reveal any evidence of arthritic changes and there is no other evidence of any diagnosed arthritis in the Veteran's service treatment records.

The Veteran has contended that he began to experience arthritis in service.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to diagnose any arthritis in service or to conclude that any symptoms in service were the result of arthritis. Rather, it would require medical expertise to evaluate the Veteran's symptoms in service, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion that he experienced arthritis in service is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).   Thus service connection for psoriatic arthritis cannot be conceded under 38 C.F.R. § 3.303(b) on the basis of any diagnosed arthritis in service.  

The objective evidence otherwise indicates that the Veteran's current psoriasis and psoriatic arthritis did not manifest until many years after service.  The earliest post-service clinical evidence of psoriasis and multiple joint arthritis is a November 1980 discharge summary from Saint Elizabeth Hospital Medical Center which reveals that the Veteran was admitted to that facility in November 1980 for an evaluation of polyarthritis.  This admission had been preceded 9 to 12 months earlier by diuril illness that lasted 2 to 3 days.  He had experienced some neck stiffness and muscle spasm, followed by some rib pain, thumb pain, and bilateral foot and ankle pain.  At the time of admission he experienced some right elbow pain, but the predominant problem was pain in his ankles and feet.  He had also been diagnosed as having a mild case of psoriasis involving the scalp approximately 1 year prior to his November 1980 hospital admission.  The psoriasis was controlled with topical medications.  

An examination during the Veteran's November 1980 hospitalization revealed a patch of psoriasis on the scalp, tenderness at the medialepicondile of the right elbow, tenderness and inflammation along the Achilles tendon, and tenderness along the plantar surface of both heels.  There was also some tenderness along the left fifth metatarsal.  The diagnoses at the time of admission were possible sero negative spondilo arthropathy and psoriatic arthritis or postdysenteric arthritis.  X-rays of the sacral ileac joints, feet, and ankles were all normal.

An undated examination report from Michael W. Skehan, M.D. reveals that the Veteran had been experiencing polyarthritis for 9 to 12 months.  He had first experienced a flu with high temperature associated with profuse watery diarrhea lasting 2 to 3 days.  Shortly after that episode he began to experience neck stiffness which was characterized as muscle spasm.  He subsequently experienced intermittent problems with his left jaw, back, ribs, fingers, right knee, ankles, and feet.  He was also treated for psoriasis one year prior to Dr. Skehan's examination.  The psoriasis was well controlled and limited to the scalp.  Although this examination report is undated, the Veteran was 34 years old at the time of the examination.  Thus, the examination took place sometime between October 1980 and October 1981.

In a December 1980 letter, E.L. Hollenberg, M.D. reported that he had been treating the Veteran ever since a complete examination was done in May 1980, at which time the Veteran reported pain throughout his entire body.  He was diagnosed as having very severe arthritis of unknown cause and he was referred to another physician who diagnosed him as having "Incomplete Reiter's Syndrome."

A January 1981 letter from Dr. Skehan indicates that the Veteran was diagnosed as having psoriasis by a dermatologist approximately 1 year prior to the January 1981 letter.

Moreover, an October 1982 examination report from David Rowe, M.D. reveals that the Veteran had experienced a 3 to 4 year history of intermittently severe arthritis involving the hands, neck, back, knees, feet, and hips (i.e. since approximately 1978 or 1979).  He was diagnosed as having a history of polyarthritis/psoriatic arthritis versus Reiter's syndrome.

There is no clinical evidence of any earlier psoriasis or psoriatic arthritis following service.  The absence of any clinical evidence of symptoms associated with psoriasis or psoriatic arthritis for approximately a decade after the Veteran's separation from service in August 1968 weighs against a finding that his current psoriasis or psoriatic arthritis were present in service or in the year or years immediately after service.  

The Veteran has provided varying statements as to the history of his psoriasis and psoriatic arthritis.  For example, in a February 2013 letter he claimed that he had experienced psoriasis and psoriatic arthritis ever since service.  However, he reported on an August 1968 report of medical history completed for purposes of separation from service that he was neither experiencing, nor had he ever experienced, any "swollen or painful joints," "skin diseases," "arthritis or rheumatism," "bone, joint, or other deformity," or any other skin or orthopedic problems.  During the July 1981 VA examination he reported that there was a "gradual onset of symptoms" such as swelling, pain, and sores on his body during the previous two and a half years.  A VA hospital summary dated in March 1982 indicates that he reported that "he had been in perfect health until early 1980 when he began with pain in [the] jaw bilaterally."  He also reported that he experienced a skin rash in Vietnam, that the "[e]xcoriations cleared for awhile," and that the skin rash had recurred for the previous 3 years.  A February 1983 examination report from James Rea, M.D. reveals that the Veteran reported that he had experienced an acute onset of generalized arthralgias (particularly in the right knee) in October 1980.  He was hospitalized at that time for evaluation and did not leave his house for 5 months following the hospitalization due to weakness and pain in most of his joints.  Although he had experienced "the disease" ever since that time, he claimed "good health prior to that" time.  Furthermore, he reported in a June 1985 claim (VA Form 21-526) that psoriasis involving the scalp, chest, and private organs began in 1979.

In light of the absence of any objective evidence of complaints of or treatment for skin problems, arthritis, or orthopedic problems during service other than the single occurrence of folliculitis and the problems associated with the Veteran's left shoulder, the fact that the Veteran's August 1968 separation examination was normal, the absence of any clinical evidence of skin or arthritis for approximately a decade following service, and the Veteran's inconsistent statements concerning the history of his skin and orthopedic symptoms, the Board concludes that his reports concerning the history of his psoriasis and psoriatic arthritis, including any report of a continuity of symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Nevertheless, even if there was evidence of a continuity of symptomatology with respect to the Veteran's psoriasis, an award of service connection on this basis would nonetheless be precluded because the Veteran's current psoriasis is not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

There are conflicting medical opinions as to the etiology of the Veteran's current psoriasis and psoriatic arthritis.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

J. Akhtar, M.D. stated in an April 2001 letter that he strongly believed that the Veteran's diagnosed psoriasis and psoriatic arthritis were related to exposure to Agent Orange.  There was no further explanation or reasoning provided for this opinion.

In a September 2002 letter, Dr. Akhtar reported that the Veteran was disabled as a result of psoriasis and advanced psoriatic arthritis.  His symptoms started within a year after the Vietnam War and he had been exposed to Agent Orange in service.  Dr. Akhtar then opined that based upon a detailed history, physical examination, rheumatologist's opinion, and other pertinent data (including X-rays and laboratory tests), it was determined that the Veteran's psoriasis and psoriatic arthritis were related to Agent Orange exposure.

A June 2003 VA primary care clinician visit note includes an opinion that all of the Veteran's problems, including psoriasis and polyarthritis, were "service-connected due to exposure to Agent Orange."  There was no further explanation or reasoning provided for this opinion.

The physician who conducted a March 2007 VA examination opined that it was likely ("at least as likely as not") that the Veteran's prior diagnosis of polyarthritis involving the hands, knees, and ankles was compatible with psoriatic arthritis.  He did not have any history of psoriasis before, during, and immediately after service and there were no immediate symptoms after his probable exposure to Agent Orange.  Overall, the examiner could not "resolve the issue for service-connected psoriasis to Agent Orange exposure without resorting to mere speculation."

The physician who conducted December 2008 VA examinations reported that the Veteran had psoriasis and psoriatic arthritis.  He did not experience psoriasis while he was in service or for several years after he was discharged from service.  Rather, the onset of psoriasis was in 1980.  The examiner concluded that the question of whether the Veteran's psoriasis and psoriatic polyarthritis were related to Agent Orange exposure in service could not be resolved without resorting to speculation.

A July 2009 VA examination report includes an opinion that it was not likely ("less likely as not") that the Veteran's psoriasis and psoriatic arthritis were related to Agent Orange exposure in service.  This opinion was based upon a review of the Veteran's medical records and the fact that there was no evidence of any diagnosis of or treatment for psoriasis until 1980, at which time the Veteran was diagnosed as having psoriasis and psoriatic arthritis after multiple consultations with rheumatology and a dermatologist.  Psoriasis is a skin disease with unclear etiology and it was not listed in the "Agent Orange review" up to the date of the July 2009 examination.  According to the Veteran's history, he experienced some skin lesions while in Vietnam.  However, there were no medical records documenting this problem and there was only the Veteran's statement that he experienced such lesions.  Also, there was no follow up treatment for that problem until 1980.

In June 2011, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2012).  In July 2011, a VA rheumatologist reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that his rash in service was related to his later development of psoriasis or was the result of Agent Orange exposure.  Rather, it would be mere speculation to make such associations.  The opinion provider acknowledged Dr. Akhtar's September 2002 opinion and explained that the "pertinent date" to which he referred (i.e. X-rays and laboratory tests) would not shed any light on an association of psoriasis and Agent Orange exposure.  There were no labs for the diagnosis of psoriasis and this condition was diagnosed by taking a history and performing a thorough medical examination.  Also, there was no medical documentation of the Veteran experiencing a rash during service.  Although the Veteran reported that he had been treated for a "heat rash" with a cream and that the rash resolved, there was no medical evidence to suggest that this rash (which had no medical description in the Veteran's medical record) could have been early psoriasis.  In 1986, the Veteran had reported that his psoriasis began within one year after leaving service.  However, there was no medical documentation for this statement.  The examiner who conducted a March 2007 VA examination stated that the Veteran did not have any history of psoriasis before, during, and immediately after service.  The Veteran admitted to only seeking treatment for psoriasis and polyarthritis in 1980.  The earliest diagnosis of psoriasis and psoriatic arthritis documented in the medical record was from a treating rheumatologist in a January 1981 letter.  This rheumatologist had been following the Veteran since October 1980 for "refractory arthritis involving the hands, knees, and feet."  Within the same letter, the rheumatologist stated that the Veteran was diagnosed with psoriasis by a dermatologist "since a year or so ago."  The Veteran had been on disability for arthritis since 1981.

The VA rheumatologist additionally opined that it was not likely ("less likely than not") that the Veteran's psoriasis was causally related to Agent Orange exposure.  The opinion provider explained that, as stated by the examiner who had conducted the July 2009 VA examination, psoriasis has an unclear etiology and is not listed in the Agent Orange review.  Upon review of the medical literature, which involved a query of peer-reviewed journal articles containing the words "Agent Orange" and "psoriasis," there was no association between Agent Orange and psoriasis.  Current medical research suggested that psoriasis is a chronic inflammatory condition that is immune mediated and occurs in a genetically susceptible individual.  It is unclear what initiates and sustains the inflammatory process.  This was in agreement with the conclusions and opinions of the examiners who had conducted March 2007 VA examinations, who had stated that it would be "mere speculation" to resolve "the issue between psoriasis and Agent Orange exposure."

The July 2011 opinion provider then opined that it was not likely ("less likely than not") that the Veteran's "psoriasis arthritis "had its onset in service or was causally related to service, including exposure to Agent Orange.  This opinion was based on the fact that the Veteran had submitted statements by his dentist, sports coach, and friend in March 1986.  These statements noted that the Veteran was in good health before entering service.  Additionally, they stated that the Veteran was not known to have psoriasis or psoriatic arthritis before service.  However, in his report of medical history during enlistment in January 1966, he checked that he had a history of swollen/painful joints and arthritis/rheumatism.  A physician had written on the bottom of the report of medical history that the Veteran's left shoulder hurt if he slept on it, but that he had not seen a physician.  Nevertheless, the Veteran had reported that he had experienced a sport (track) injury to his left shoulder in 1961 or 1962.  He was seen several times during active duty in 1966 and 1967 for left shoulder pain.  He was noted to have a good range of motion in his left shoulder during an August 1966 examination.  It was also documented that he had reported a history of trauma to the left shoulder.  He was diagnosed as having bicepital tenosynovitis in August 1966 and he received a steroid injection.  X-rays were conducted in July 1966 which revealed no bony changes.  A diagnosis of tendinous or bursal degeneration was provided.  Throughout this period the Veteran was treated with pain medications, heat packs, and physical therapy.  There was no documentation of any other tendon or joint pain.

The opinion provider further explained that the Veteran had submitted a prescription from a private orthopedic surgeon dated in January 1967 which included a diagnosis of chronic bicepital tendonitis of the left shoulder.  Although tendonitis can be associated with psoriatic arthritis, the sole diagnosis of bicepital tendonitis in 1966 would not make the diagnosis of psoriatic arthritis at that point (i.e. 1966).  The involvement of this bicepital tendon did not constitute "polyarthritis" and was insufficient medical evidence to suggest that this was related to what was diagnosed as psoriatic arthritis 14 years later.  The earliest diagnosis of psoriatic arthritis documented in the medical record was from the treating rheumatologist in the January 1981 letter.  The rheumatologist had been following the Veteran since October 1980 for "refractory arthritis involving his hands, knees, and feet."  A physician's statement dated in 1980 indicated that the Veteran was in "perfect health" until 1980.  In his September 2002 letter, Dr. Akhtar stated that based on a detailed history, physical examination, a rheumatologist's opinions, and other "pertinent data" (including X-rays and laboratory tests), it was determined that the Veteran's psoriasis and psoriatic arthritis were related to Agent Orange exposure.  However, the July 2011 opinion provider explained that the "pertinent date" referred to by Dr. Akhtar (i.e. X-rays and laboratory tests) would not shed any light on an association of psoriatic arthritis and Agent Orange exposure.  There are no labs that can make a diagnosis of psoriatic arthritis.  Rather, the condition is diagnosed solely through history taking and a medical examination.  There can be characteristic radiographic findings of psoriatic arthritis, but this would not in any way make the link to Agent Orange exposure.

The VA rheumatologist further opined that it was not likely ("less likely than not") that the Veteran's psoriatic arthritis was causally related to Agent Orange exposure.  The opinion provider explained that this opinion was in agreement with the conclusions of the examiner who had conducted the July 2009 VA examination.  "Psoriasis arthritis" has an unclear etiology and was not listed in the Agent Orange review.  Upon review of medical literature, which involved a query of peer-reviewed journal articles containing the words "Agent Orange" and "psoriasis arthritis," there was no association between Agent Orange and "psoriasis arthritis."  Current medical research suggested that psoriasis is a chronic inflammatory condition that is immune mediated.  It is unclear what initiates and perpetuates the inflammatory process.  This was in agreement with the opinion of the examiner who had conducted the December 2008 VA examinations, who stated that it would be "mere speculation" to resolve the issue of whether a relationship existed between the Veteran's arthritis and his Agent Orange exposure.

In November 2011, a second VA rheumatologist reviewed the Veteran's claims file (including articles submitted by the Veteran) and indicated that the Veteran had referred to a news report relating to the Environmental Protection Agency's (EPA) report on the toxicity of dioxin which was preliminarily released in 2000.  The opinion provider explained that a review of the original EPA recommendations published in 2002 revealed that the agency had modified its original findings by stating that dioxin exposure produced an even higher risk for cancer than previously believed.  However, these recommendations were mainly regarding the association of dioxin with cancer.  A subsequent publication outlined the evidence for the association of dioxin exposure with other illnesses (including abnormalities of the immune system).  This publication's examination of the immune system effects of dioxin exposure combined immunosuppressive effects and immunostimulatory effects and it did not break out studies looking at autoimmunity in particular.  There were thousands of scientific articles examining the effect of dioxin on the immune system in vitro.  These studies were conflicting in that some showed stimulation of the immune function being studied and others showed suppression.  Many of these studies were done in rodents or rodent cells, some were done in human cells, and fewer were done using human tissues.  

One study examined the effect of dioxin on human synovial tissue and compared the synovium from an osteoarthritis (noninflammatory) joint to that from a rheumatoid (inflammatory) joint.  In this study, TNF-alpha activated AhR (a dioxin sensitive receptor) expression in RA synovial tissue.  Cigarette smoking and exposure to TCDD enhanced RA inflammatory processes.  The authors concluded that TCDD exposure, through exposures such as smoking, could exacerbate RA pathophysiology.  Thus, the VA rheumatologist concluded that there was inadequate information to say that dioxin either was or was not associated with an autoimmune disorder such as psoriasis or psoriatic arthritis.  It was certainly feasible that "it could be," based on the fact that human beings are diverse in their immune makeup and may vary in their response to a toxin such as dioxin.  Some may have no effect from a dose that is toxic for another.  Based on the available rodent data, some may have immunostimulatory effects resulting in autoimmunity and others may have immune suppression.

The November 2011 VA rheumatologist then acknowledged that the Veteran had referred to the IOM description of categories of evidence for determining whether an association exists between an exposure and a disease.  The Veteran noted that psoriasis and psoriatic arthritis, as immune system disorders, fall into category 3 (which is defined as "Inadequate or Insufficient" evidence to determine whether an association exists).  The opinion provider agreed with the Veteran's interpretation of this IOM definition and his assignment of psoriatic arthritis into this category.

The opinion provider then reviewed the Veteran's service treatment records and noted that he did report shoulder pain at the time of his induction into service, but that he later stated that such pain was due to an old injury and that he was not symptomatic at the time of induction.  The induction history explained that the Veteran reported shoulder pain at night if he lay on the shoulder.  During active duty, he had recurrent complaints of shoulder pain which were much more severe than those that were present at the time of induction.  As early as 5 months after his induction, the Veteran was seen by an orthopedist for persistent left shoulder pain which made daily activities difficult.  There was no evidence of arthritic changes on X-ray and no notation of calcific tendonitis.  He was diagnosed as having bicipital tendonitis.  However, the opinion provider noted that tendonitis due to overuse is very unusual in a 20 year old and it raised his suspicion that the Veteran's shoulder pain was due to some inflammatory process.  Indeed, a year after his induction, he was treated in an orthopedics clinic with a cortisone injection after he had failed months of conservative therapy.  The "original rheumatologist's" opinion that tendonitis does not make a diagnosis of psoriatic arthritis was correct.  In hindsight, however, it "can certainly be" one piece of the puzzle for a patient with a subsequent diagnosis of inflammatory arthritis.

The November 2011 VA rheumatologist additionally explained that the Veteran was initially diagnosed as having reactive arthritis (formerly known as Reiter's syndrome).  The opinion provider concurred with this diagnosis because the Veteran's arthritis seemed to precede his psoriasis and it was more prominent in the lower extremities than in the upper extremities.  He had fusion of the MTP and PIP joints of the feet on examination, but there were less significant contractures of the hands which suggested more long-standing disease in the feet.  This was a feature that sometimes distinguished reactive arthritis from psoriatic arthritis.  Interestingly, the Veteran was treated for gonorrhea in September 1967 with penicillin and tetracycline.  He was diagnosed as having folliculitis in April 1968.  There was no description of the rash or its location and he was treated with erythromycin.  The record did not state whether this was topical or oral treatment.  He subsequently underwent a separation examination in August 1968.  It was "possible" that the rash in service was misdiagnosed and that it was either an atypical type of psoriasis (such as inverse psoriasis) or the rash of reactive arthritis (also known as Reiter's disease).  Reactive arthritis is a well described consequence of sexually transmitted diseases (such as Chlamydia) that are commonly associated with gonorrhea infections, even if the disease is adequately treated (as it was in this case).  It was well known that flares of arthritis related to reactive arthritis could recur over years after the initial event.  Some forms of the disease take years for a diagnosis to be made.  In particular, spine involvement (which the Veteran experienced) could take 10 years to be visible on plain radiographs.  

The opinion provider then opined that it was "possible" that the Veteran had a predisposition to reactive arthritis (he was known to be HLA B27 positive, which was seen in 75 to 95 percent of patients with reactive arthritis, but only in 7 to 8 percent of normal individuals), was infected with a triggering organism (Chlamydia) while on active duty, was then exposed to dioxin which altered his immune response to this organism, and developed a subsequent rash and "perhaps" transient arthritis that recurred later and was reportedly managed by the Veteran with NSAIDS (which was the only commonly used treatment for this diagnosis at the time).  He was subsequently treated with gold shots, but these were not very effective for psoriatic arthritis and could have exacerbated his skin disease.

Overall, the November 2011 VA rheumatologist concluded that taken independently, none of the pieces of information offered by the Veteran as evidence for why his arthritis should be service-connected seemed to support his claim "as likely as not."  However, "one could argue" that given his exposure to dioxin, his HLA-B27 status, the fact that he contracted a bacterial urethritis during service, and the usual length of time it takes to make a diagnosis of inflammatory arthritis, coupled with his stoicism and the relative severe disease diagnosed 12 years later, it was "perhaps as likely as not" that his military service participated in the disease process.

In April 2012, the VA rheumatologist who had provided the July 2011 opinion re-reviewed the Veteran's claims file, including the Veteran's September 2011 response to the July 2011 opinion, his reference to the Institute of Medicine's (IOM) 2002 update on dioxin and the EPA draft report published in 2002, and the VA rheumatologists' September 2011 opinion.  The April 2012 opinion provider was in agreement with the September 2011 opinion provider's review of the original EPA recommendation published in 2002.  The recommendations were mainly regarding the association of dioxin with cancer.  Indeed, subsequent studies had found both immunostimulatory and immunosuppressant effects of dioxin exposure, but none specifically addressed psoriasis or psoriatic arthritis.  The opinion provider also agreed with the Veteran's conclusion that his illness likely fell in category 3 (although psoriasis and psoriatic arthritis were not explicitly listed) where there was inadequate/insufficient evidence to determine whether an association existed.  These findings were consistent with the opinion of the September 2011 VA rheumatologist and the April 2012 opinion provider concurred with that rheumatologist's conclusion that "none of the pieces of information offered by the Veteran as evidence for why his arthritis should be service connected seem[ed] to support this claim as likely as not."

The April 2012 opinion provider then concluded that there must be "competent medical evidence of a nexus between the herbicide exposure and the current disability."   Overall, there was not sufficient evidence (i.e. no direct basis) to find a causal relationship within the information provided in the Veteran's medical file and additional governmental reports that he had supplied.  Thus, the opinion provider still agreed with the July 2011 opinion.

In January 2013, a third VA rheumatologist reviewed the Veteran's claims file and stated that he was diagnosed as having folliculitis in service in April 1968 and was treated with erythromycin.  However, folliculitis refers to inflammation of the hair follicles and the rash is unlikely to be confused with psoriasis.  A mention was also made of a "heat rash" during this time in service which was treated with cream.  Neither of these rashes were likely to be confused with the scaling rash of psoriasis.  Psoriasis was first noted on the Veteran's scalp and chest, along with onycholysis in July 1981, and the subsequent information remained consistent with this diagnosis.  Since folliculitis produces a rash which is very distinct from psoriasis, it was not likely ("less likely than not") that the Veteran's psoriasis had its onset in service.  The cause of psoriasis is unknown, but the relatively long time between the Veteran's discharge from service in 1968 and the onset of psoriasis in 1981 made it not likely ("less likely than not") that any exposures while in service (which was 13 or so years prior to the onset of the disease) caused the disease.

The opinion provider then acknowledged the Veteran's reports of orthopedic problems at the time of his January 1966 entrance examination.  This suggested that at least some of his arthritic complaints may have started before service.  The problems apparently persisted and July 1966 X-rays of the shoulder were normal.  At that time, an orthopedic surgeon had the impression that the arthritic problems were degenerative, referring to a wear and tear type process in the soft tissues that do now show up on X-rays (such as in the bursae and the tendons).  During a second examination in February 1967, a physician noted that a physical examination and X-rays of the left shoulder were completely negative as before and that he could find no reason for the Veteran's arthritic complaints.  He provided a provisional diagnosis of bicipital tendonitis.  Bicipital tendonitis frequently develops with overuse which causes wear and tear on the tendon and results in a degenerative process.  Since psoriatic arthritis is an inflammatory disease presenting with warm, swollen, and sometimes erythematous joints and tendons, the VA rheumatologoist concluded that the Veteran's shoulder pain was not consistent with psoriatic arthritis, particularly in the absence of any inflammatory joint involvement.  Also, he opined that it was not likely ("less likely than not") that it related to his subsequent development of psoriatic arthritis.

The January 2013 opinion provider also stated that "the same physician" reported that he had the impression of a "very, very strong supratentorial etiology" for the Veteran's shoulder pains.  The term "supratentorial" referred to a region of the brain called the cerebrum and the term was used by doctors and nurses to imply that a patient's problems were "all in their mind."  Thus, it was not likely ("less likely than not") that the Veteran's early shoulder complaints reflected the onset of psoriatic arthritis.

Moreover, the VA rheumatologist explained that there was no support in the medical literature for the claim that exposure to Agent Orange contributed to psoriasis or psoriatic arthritis.  A computerized Pubmed search of medical literature, including terms of "agent orange and psoriasis," agent orange and arthritis," and "agent orange and psoriatic arthritis" gave no evidence to support the Veteran's claim.  Thus, it was not likely ("less likely than not") that his psoriasis and psoriatic arthritis were causally related to Agent Orange exposure during service.

Lastly, the January 2013 VA rheumatologist acknowledged the conflicting evidence pertaining to the etiology of the Veteran's psoriasis and psoriatic arthritis.  He especially noted that the opinion of the April 2012 VA rheumatologist extensively reviewed the relevant patient information and the literature on psoriatic arthritis and that the rheumatologist had concluded that the association between the Veteran's Agent Orange exposure and the later development of psoriatic arthritis was speculative and that the two were not likely ("less likely than not") to be related.  Overall, the January 2013 opinion provider was in complete agreement with the April 2012 assessment, particularly since the arguments proposed by the rheumatologist who had provided the November 2011 opinion relied on a speculative mechanism in which dioxin exposure, HLA-B27 positivity, and a history of urethritis combine to cause reactive arthritis.  Such a conclusion was not supported by medical literature.  Thus, the January 2013 opinion provider opined that it was not likely ("less likely than not") that Agent Orange exposure in service contributed to the Veteran's subsequent development of psoriatic arthritis.

Dr. Akhtar's 2001 opinion and the opinion contained in the June 2003 VA primary care clinician visit note are of little, if any, probative value because they are not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The March 2007 and December 2008 opinions that the question of whether the Veteran's psoriasis and psoriatic arthritis were related to herbicide exposure in service could not be resolved without resorting to speculation are also insufficient because they are not accompanied by any specific rationales.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner must provide a rationale for saying that an opinion could not be provided without resort to speculation, and should provide a statement as to whether there is additional evidence that could enable an opinion to be provided).  Regardless, the March 2007 and December 2008 statements weigh neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The November 2011 opinion that it was "perhaps as likely as not" that the Veteran's service participated in his claimed "disease process" is of minimal probative value because it is based upon various speculative conclusions, including that it was "feasible" that exposure to dioxin "could be" associated with an autoimmune disorder such as psoriasis or psoriatic arthritis, that tendonitis "can certainly be" one piece of the puzzle for a patient with a subsequent diagnosis of inflammatory arthritis, that it was "possible" that the Veteran's rash in service was misdiagnosed and that it was either an atypical type of psoriasis (such as inverse psoriasis) or the rash of reactive arthritis (also known as Reiter's disease), and that it was "possible" that the Veteran had a predisposition to reactive arthritis, was infected with a triggering organism (Chlamydia) while on active duty, was then exposed to dioxin which altered his immune response to this organism, and developed a subsequent rash and "perhaps" transient arthritis that recurred later.  

Furthermore, the VA rheumatologist who provided the January 2013 opinion specifically acknowledged and refuted the November 2011 opinion because the arguments proposed therein relied on a "speculative mechanism" which was not supported by medical literature.  The speculative and equivocal statements contained in the November 2011 opinion are not probative as to whether the Veteran's current psoriasis and psoriatic arthritis are related to service. See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Board recognizes that the rheumatologists who provided the July 2011 and January 2013 opinions stated that the first post-service clinical evidence of diagnosed psoriasis and psoriatic arthritis were contained in medical records dated in 1981.  However, the earliest dated post-service clinical evidence of the disabilities is the November 1980 discharge summary from St. Elizabeth Hospital Medical Center.  Nevertheless, the July 2011 VA rheumatologist acknowledged that the claimed disabilities began in 1980.  Also, the fact remains there is no credible evidence of any psoriasis or psoriatic arthritis for approximately a decade after the Veteran's separation from service.

Dr. Akhtar's September 2002 opinion and the July 2009, July 2011, April 2012, and January 2013 opinions are all accompanied by specific rationales that are generally consistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

It is unclear as to what specific evidence (including what rheumatologist's opinion, X-rays, and laboratory tests) were relied upon by Dr. Akhtar in formulating his September 2002 opinion.  The July 2009, July 2011, April 2012, and January 2013 opinions, however, were explicitly based upon a review of medical literature and the Veteran's medical records and reported history.  The VA rheumatologist who provided the July 2011 opinion specifically acknowledged Dr. Akhtar's September 2002 opinion and explained that the "pertinent date" to which he referred (i.e. X-rays and laboratory tests) would not shed any light on an association between psoriasis or psoriatic arthritis and Agent Orange exposure.  Specifically, there were no labs for the diagnosis of psoriasis or psoriatic arthritis and these conditions were diagnosed by taking a history and performing a medical examination.  Although there can be characteristic radiographic findings of psoriatic arthritis, this would not in any way make the link to Agent Orange exposure.  Thus, the Board finds that the July 2009, July 2011, April 2012, and January 2013 opinions are more probative than Dr. Akhtar's September 2002 opinion as to whether the Veteran's claimed psoriasis and psoriatic arthritis are related to herbicide exposure in service.   

The Veteran has expressed his belief that his current psoriasis and psoriatic arthritis are related to skin and orthopedic problems in service as well as herbicide exposure in service.  As explained above, however, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, which does not involve such observable relationships, to conclude that his psoriasis and psoriatic arthritis are related to any specific skin or joint problems in service or any herbicide exposure in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2).

There is no other evidence of a relationship between the Veteran's current psoriasis or psoriatic arthritis and service (including herbicide exposure in service), and neither the Veteran nor his representative have alluded to the existence of any such evidence.  The Board does acknowledge that the Veteran has submitted and made references to medical literature throughout the claim period.  However, generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  In this case, no medical professional has specifically related any such information contained in the submitted medical literature to the Veteran. Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current psoriasis or psoriatic arthritis are related to service, manifested in service, or manifested within a year after his August 1968 separation from service.   

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claims of service connection for psoriasis and psoriatic arthritis must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.





ORDER

Entitlement to service connection for psoriasis is denied.

Entitlement to service connection for psoriatic arthritis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


